Case 3:17-cr-00210-BJD-JBT Document 42 Filed 12/28/20 Page 1 of 5 PageID 166




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,
                                                      Case No. 3:17-cr-210
v.
                                                      Judge Brian J. Davis
STANLEY HAGAN, JR.


                        MOTION FOR SPECIAL ADMISSION,
                   WRITTEN DESIGNATION, AND CONSENT-TO-ACT
        Pursuant to Local Rule 2.02, Defendant Stanley Hagan, Jr., through undersigned counsel,

     moves for special admission of Mukund Rathi of the National Association of Criminal Defense

     Lawyers, 1660 L St. NW #12, Washington, D.C. 20036, whose telephone number is (202) 465-

     7659, to appear as counsel on behalf of Mr. Hagan in the above-entitled case. Mr. Rathi has

     been retained pro bono by Mr. Hagan in connection with Mr. Hagan’s forthcoming motion for

     compassionate release.

        Mr. Rathi is a member of the State Bar of California (ID is 330622) and the bar of the

     United States District Court for the Northern District of California. Mr. Rathi does not reside

     in the State of Florida and is not a member of the bar of this Court nor the Florida Bar. Mr.

     Rathi has not previously appeared in this Court nor in any other United States District Court

     in Florida. Mr. Rathi’s email address for electronic service by the Clerk of Court is

     mrathi@nacdl.org. Mr. Rathi will pay the $150 special admission fee through the CM/ECF

     system upon the receipt of his CM/ECF credentials if this Court grants this motion.

        Undersigned counsel is Katherine Earle Yanes, Esquire, of the law firm of Kynes Markman

     & Felman, PA, located at 100 S. Ashley Drive, Suite 1450, Tampa, FL 33602, whose telephone

     number is (813) 229-1118, is a resident of Florida, a member in good standing of The Florida



                                                 1
Case 3:17-cr-00210-BJD-JBT Document 42 Filed 12/28/20 Page 2 of 5 PageID 167




  Bar and the United States District Court for the Middle, Northern, and Southern Districts of

  Florida, and is authorized to file through the Court’s electronic filing system. Undersigned

  counsel consents to be designated as a member of the bar of this Court upon whom all notices

  and papers may be served and who will be responsible for the progress of the case.



                                                  Respectfully submitted,
                                                  /s/ Katherine Earle Yanes
                                                  James E. Felman (FBN 0775568)
                                                  jfelman@kmf-law.com
                                                  Katherine Earle Yanes (FBN 0159727)
                                                  kyanes@kmf-law.com
                                                  KYNES, MARKMAN & FELMAN, P.A.
                                                  Post Office Box 3396
                                                  Tampa, Florida 33601-3396
                                                  Telephone:    (813) 2291118
                                                  Facsimile:    (813) 2216750

                                                  Local Counsel for Defendant
                                                  Stanley Hagan, Jr.




                                             2
Case 3:17-cr-00210-BJD-JBT Document 42 Filed 12/28/20 Page 3 of 5 PageID 168




                        CERTIFICATION OF MUKUND RATHI

     I hereby certify that I shall comply with both the fee and email registration requirements
  of Local Rule 2.01(d).


                                                  /s/ Mukund Rathi
                                                  Mukund Rathi
                                                    Special admission pending
                                                  mrathi@nacdl.org
                                                  National Association of Criminal Defense
                                                    Lawyers
                                                  1660 L St. NW, #12
                                                  Washington, D.C. 20036
                                                  T (202) 465-7659
                                                  F (202) 872-8690

                                                  Counsel for Defendant
                                                  Stanley Hagan, Jr.




                                              3
Case 3:17-cr-00210-BJD-JBT Document 42 Filed 12/28/20 Page 4 of 5 PageID 169




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,
                                              Case No. 3:17-cr-210
v.
                                              Judge Brian J. Davis
STANLEY HAGAN, JR.


                                       ORDER

      It is hereby ORDERED this ______ day of _________________, 2021 that the
Defendant Stanley Hagan’s Motion for Special Admission of Mukund Rathi is GRANTED.


      SO ORDERED.


                                                          _________________________
                                                                  Judge Brian J. Davis
                                                             United States District Judge




                                          4
Case 3:17-cr-00210-BJD-JBT Document 42 Filed 12/28/20 Page 5 of 5 PageID 170




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record. I certify that there are no non-CM/ECF participants in the case.




                                                     /s/ Katherine Earle Yanes
                                                     James E. Felman (FBN 0775568)
                                                     jfelman@kmf-law.com
                                                     Katherine Earle Yanes (FBN 0159727)
                                                     kyanes@kmf-law.com
                                                     KYNES, MARKMAN & FELMAN, P.A.
                                                     Post Office Box 3396
                                                     Tampa, Florida 33601-3396
                                                     Telephone:    (813) 2291118
                                                     Facsimile:    (813) 2216750

                                                     Local Counsel for Defendant
                                                     Stanley Hagan, Jr.




                                                 5
